Exhibit 10.7

 

 

GUARANTY OF RECOURSE OBLIGATIONS

made by

JOSEPH DANESHGAR,

as guarantor,

in favor of

IXIS REAL ESTATE CAPITAL INC.

Dated as of September 19, 2005

 

 



--------------------------------------------------------------------------------

GUARANTY OF RECOURSE OBLIGATIONS

This GUARANTY (this “Guaranty”), dated as of September 19, 2005, made by JOSEPH
DANESHGAR, having an address at 433 North Camden Drive #900, Beverly Hills,
California 90210 (“Guarantor”), in favor of IXIS REAL ESTATE CAPITAL INC., a New
York corporation, having an address at 9 West 57th Street, New York, New York
10019 (together with its successors and assigns, “Lender”).

R E C I T A L S:

A. Pursuant to that certain Loan Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Loan Agreement”) between West Oahu Mall Associates LLC, a Hawaii
limited liability company (“Borrower”) and Lender, Lender has agreed to make a
loan (the “Loan”) to Borrower in an aggregate principal amount not to exceed
$22,200,000.00, subject to the terms and conditions of the Loan Agreement;

B. As a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender this Guaranty; and

C. Guarantor hereby acknowledges that it owns direct or indirect ownership
interests in Borrower and, accordingly, Guarantor will materially benefit from
Lender’s agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

1. Definitions.

(a) All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Loan Agreement.

(b) The term “Guaranteed Obligations” means (i) Borrower’s Recourse Liabilities
and (ii) from and after the date that any Springing Recourse Event occurs,
payment of all the Debt.

2. Guaranty.

(a) Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
Lender the full, prompt and complete payment when due of the Guaranteed
Obligations.



--------------------------------------------------------------------------------

(b) All sums payable to Lender under this Guaranty shall be payable on demand
and without reduction for any offset, claim, counterclaim or defense.

(c) Guarantor hereby agrees to indemnify, defend and save harmless Lender from
and against any and all costs, losses, liabilities, claims, causes of action,
expenses and damages, including reasonable attorneys’ fees and disbursements,
which Lender may suffer or which otherwise may arise in connection with the
enforcement by Lender of the Loan Documents and/or by reason of Borrower’s
failure to pay any of the Guaranteed Obligations when due, irrespective of
whether such costs, losses, liabilities, claims, causes of action, expenses or
damages are incurred by Lender prior or subsequent to (i) Lender’s declaring the
Principal, interest and other sums evidenced or secured by the Loan Documents to
be due and payable, (ii) the commencement or completion of a judicial or
non-judicial foreclosure of the Mortgage or (iii) the conveyance of all or any
portion of the Property by deed-in-lieu of foreclosure.

(d) Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

3. Representations and Warranties. Guarantor hereby represents and warrants to
Lender as follows (which representations and warranties shall be given as of the
date hereof and shall survive the execution and delivery of this Guaranty):

(a) Execution. This Guaranty has been duly executed and delivered by Guarantor.

(b) Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

(c) No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty does not and will not violate any law,
regulation, order, writ, injunction or decree of any court or governmental body,
agency or other instrumentality applicable to Guarantor, or result in a breach
of any of the terms, conditions or provisions of, or constitute a default under,
or result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of Guarantor
pursuant to the terms of any mortgage, indenture, agreement or instrument to
which Guarantor is a party or by which it or any of its properties is bound.
Guarantor is not in default under any other guaranty which it has provided to
Lender.

(d) No Litigation. There are no actions, suits or proceedings at law or in
equity, pending or, to Guarantor’s knowledge, threatened against or affecting
Guarantor or which

 

2



--------------------------------------------------------------------------------

involve or might involve the validity or enforceability of this Guaranty or
which might materially adversely affect the financial condition of Guarantor or
the ability of Guarantor to perform any of its obligations under this Guaranty.
Guarantor is not in default beyond any applicable grace or cure period with
respect to any order, writ, injunction, decree or demand of any Governmental
Authority which might materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under
this Guaranty.

(e) Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

(f) Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material
respects and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no materially adverse change has occurred in the
financial conditions reflected therein since the respective dates thereof. None
of the aforesaid financial statements or any certificate or statement furnished
to Lender by or on behalf of Guarantor in connection with the transactions
contemplated hereby, and none of the representations and warranties in this
Guaranty contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or
herein not misleading. Guarantor is not insolvent within the meaning of the
United States Bankruptcy Code or any other applicable law, code or regulation
and the execution, delivery and performance of this Guaranty will not render
Guarantor insolvent.

(g) Consideration. Guarantor is the owner, directly pr indirectly, of legal and
beneficial ownership interests in Borrower.

4. Financial Statements. Guarantor shall deliver to Lender, (a) within ninety
(90) days after the end of each fiscal year of Guarantor, a complete copy of
Guarantor’s annual financial statements certified by Guarantor and a public
accountant reasonably acceptable to Lender, (b) twenty (20) days after request
by Lender, such other financial information with respect to Guarantor as Lender
may reasonably request.

5. Unconditional Character of Obligations of Guarantor.

(a) The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the other Loan Documents or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Borrower, Guarantor
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff or counterclaim, and irrespective
of any other circumstances which might otherwise limit recourse against
Guarantor by Lender or constitute a legal or equitable discharge or

 

3



--------------------------------------------------------------------------------

defense of a guarantor or surety. Lender may enforce the obligations of
Guarantor under this Guaranty by a proceeding at law, in equity or otherwise,
independent of any loan foreclosure or similar proceeding or any deficiency
action against Borrower or any other Person at any time, either before or after
an action against the Property or any part thereof, Borrower or any other
Person. This Guaranty is a guaranty of payment and performance and not merely a
guaranty of collection. Guarantor waives diligence, notice of acceptance of this
Guaranty, filing of claims with any court, any proceeding to enforce any
provision of any other Loan Document against Guarantor, Borrower or any other
Person, any right to require a proceeding first against Borrower or any other
Person, or to exhaust any security (including, without limitation, the Property)
for the performance of the Guaranteed Obligations or any other obligations of
Borrower or any other Person, or any protest, presentment, notice of default or
other notice or demand whatsoever (except to the extent expressly provided to
the contrary in this Guaranty).

(b) The obligations of Guarantor under this Guaranty, and the rights of Lender
to enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:

(i) any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Property or any part
thereof, Guarantor or any other Person;

(ii) any failure by Lender or any other Person, whether or not without fault on
its part, to perform or comply with any of the terms of the Loan Agreement, or
any other Loan Documents, or any document or instrument relating thereto;

(iii) the sale, transfer or conveyance of the Property or any interest therein
to any Person, whether now or hereafter having or acquiring an interest in the
Property or any part thereof and whether or not pursuant to any foreclosure,
trustee sale or similar proceeding against Borrower or the Property or any
interest therein;

(iv) the conveyance to Lender, any Affiliate of Lender or Lender’s nominee of
the Property or any interest therein by a deed-in-lieu of foreclosure;

(v) the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

(vi) the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for the Loan or any portion thereof.

(c) Except as otherwise specifically provided in this Guaranty, Guarantor hereby
expressly and irrevocably waives all defenses in an action brought by Lender to
enforce this Guaranty based on claims of waiver, release, surrender, alteration
or compromise and all setoffs, reductions, or impairments, whether arising
hereunder or otherwise.

 

4



--------------------------------------------------------------------------------

(d) Lender may deal with Borrower and Affiliates of Borrower in the same manner
and as freely as if this Guaranty did not exist and shall be entitled, among
other things, to grant Borrower or any other Person such extension or extensions
of time to perform any act or acts as may be deemed advisable by Lender, at any
time and from time to time, without terminating, affecting or impairing the
validity of this Guaranty or the obligations of Guarantor hereunder.

(e) No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of, the Loan
Documents shall in any way alter, impair or affect any of the obligations of
Guarantor hereunder, and Guarantor agrees that if any Loan Document is modified
with Lender’s consent, the Guaranteed Obligations shall automatically be deemed
modified to include such modifications.

(f) Lender may proceed to protect and enforce any or all of its rights under
this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

(g) No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such
waiver shall be a waiver only with respect to the specific matter involved and
shall in no way impair the rights of Lender or the obligations of Guarantor to
Lender in any other respect or at any other time.

(h) At the option of Lender, Guarantor may be joined in any action or proceeding
commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or
proceeding or in any independent action or proceeding against Guarantor to the
extent of Guarantor’s liability hereunder, without any requirement that Lender
first assert, prosecute or exhaust any remedy or claim against Borrower or any
other Person, or any security for the obligations of Borrower or any other
Person.

(i) Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by
Borrower or Guarantor to Lender and such payment is rescinded or must otherwise
be returned by Lender (as determined by Lender in its sole and absolute
discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.

(j) In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that

 

5



--------------------------------------------------------------------------------

for any reason whatsoever Borrower or any subsequent owner of the Property or
any part thereof is now, or shall hereafter become, indebted to Guarantor,
Guarantor agrees that (i) the amount of such sums and of such indebtedness and
all interest thereon shall at all times be subordinate as to lien, the time of
payment and in all other respects to all sums, including principal and interest
and other amounts, at any time owed to Lender under the Loan Documents, and
(ii) Guarantor shall not be entitled to enforce or receive payment thereof until
the Debt has been indefeasibly paid in full. Nothing herein contained is
intended or shall be construed to give Guarantor any right of subrogation in or
under the Loan Documents or any right to participate in any way therein, or in
the right, title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all of the Debt.
If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any such sums due and owing to Lender shall not have been fully
paid, such amount shall be paid by Guarantor to Lender for credit and
application against such sums due and owing to Lender.

(k) Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu
of foreclosure or similar proceeding involving the Property and the exercise by
Lender of any of all of its remedies pursuant to the Loan Documents.

6. Covenants.

(a) As used in this section 6, the following terms shall have the respective
meanings set forth below:

(i) “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with the account method used by Borrower.

(b) Until all of the Guaranteed Obligations have been paid in full, Guarantor
(i) shall maintain a Net Worth in excess of $5,000,000.00 and (ii) shall not
sell, pledge, mortgage or otherwise transfer any of its assets, or any interest
therein, on terms materially less favorable than would be obtained in an
arms-length transaction.

(c) Guarantor shall not, at any time while a default in the payment of the
Guaranteed Obligations has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate which would reduce the Net Worth
of Guarantor or (ii) sell, pledge, mortgage or otherwise transfer to any Person
any of Guarantor’s assets, or any interest therein.

7. Entire Agreement/Amendments. This instrument represents the entire agreement
between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever except by written instrument signed by
Lender and Guarantor.

 

6



--------------------------------------------------------------------------------

8. Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Lender and its successors and assigns.

9. Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed and enforced in accordance with, the substantive laws of the
State of California. Guarantor irrevocably (a) agrees that any suit, action or
other legal proceeding arising out of or relating to this Guaranty may be
brought in a court of record in the State of California or in the Courts of the
United States of America located in the State of California, (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding and
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. Guarantor
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to Guarantor at its
address provided in Section 14 hereof. Nothing in this Section 9, however, shall
affect the right of Lender to serve legal process in any other manner permitted
by law or affect the right of Lender to bring any suit, action or proceeding
against Guarantor or its property in the courts of any other jurisdictions.

10. Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.

11. Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

12. WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL BY JURY
IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION
HEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF TRIAL BY JURY BY GUARANTOR.

13. Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter
arising under any other guaranties, pursuant to which Guarantor has guaranteed
payment and performance of certain other obligations of Borrower described
therein.

 

7



--------------------------------------------------------------------------------

14. Notices. All notices, demands, requests, consents, approvals or other
communications (collectively called “Notices”) required or permitted to be given
hereunder to Lender or Guarantor or which are given to Lender or Guarantor with
respect to this Guaranty shall be in writing and shall be sent by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth below, or personally delivered with receipt acknowledged
to such address, or in either case, to such other address( es) as the party in
question shall have specified most recently by like Notice.

If to Lender, to:

IXIS Real Estate Capital Inc.

9 West 57th Street

New York, New York 10019

Attention: Real Estate Administration (Gary DiGiuseppe)

with a copy to:

Kilpatrick Stockton LLP

Hearst Tower, Suite 2500

214 North Tryon Street

Charlotte, North Carolina 28202

Attention: Jonathan J. Nugent, Esq.

If to Guarantor, to:

Joseph Daneshgar

433 North Camden Drive, Suite 900

Beverly Hills, California 90210

with a copy to:

Mancini, Welch & Geiger

33 Lono Avenue, Suite 470

Kahului, Maui, Hawaii 96732

Attention: Paul Mancini, Esq.

Notices which are given in the manner aforesaid shall be deemed to have been
given or served for all purposes hereunder (i) on the date on which such notice
shall have been personally delivered as aforesaid, (ii) on the date of delivery
by mail as evidenced by the return receipt therefor, or (iii) on the date of
failure to deliver by reason of refusal to accept delivery or changed address of
which no Notice was given.

15. Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.

 

8



--------------------------------------------------------------------------------

16. Interest; Expenses.

(a) If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender, the amount of such sums payable by Guarantor to Lender shall bear
interest from the date of demand until paid at the Default Rate in effect from
time to time.

(b) Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in
enforcing the covenants, agreements, obligations and liabilities of Guarantor
under this Guaranty.

17. Joint and Several Obligations. If Guarantor consists of more than one
Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.

18. Specific Limitation on Guaranty and Indemnity Obligations. Guarantor and
Lender hereby confirm that it is the intention of Guarantor and Lender that this
Guaranty not constitute a fraudulent transfer or fraudulent conveyance (a
“Fraudulent Conveyance”) under the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any other debtor relief law or insolvency law (whether
statutory, common law, case law or otherwise) or any jurisdiction whatsoever
(collectively, the “Bankruptcy Laws”). To give effect to the foregoing intention
of Guarantor and Lender, each of such parties hereby irrevocably agrees that the
Guaranteed Obligations shall be limited to (but shall not be less than) such
maximum amount as will, after giving effect to the maximum amount of such
obligations and all other liabilities (whether contingent or otherwise) of
Guarantor that are relevant under such Bankruptcy Laws, result in the Guaranteed
Obligations not constituting a Fraudulent Conveyance under the Bankruptcy Laws,
as of the date of execution and delivery of this Guaranty.

19. Certain Matters Relating to the State of California. Notwithstanding
anything contained herein to the contrary, the following shall control:

(a) Guarantor hereby knowingly, voluntarily, and irrevocable waives and
relinquishes any and all benefits that might otherwise be available to
guarantors under California Civil Code Sections 2809, 2810, 2819, 2839, 2845,
2849, 2850, 2899 and 3433, and under any similar statute or rule of law now in
effect or hereafter enacted or adopted to supplement, replace, or supersede any
of such sections. Guarantor represents and warrants to Lender that Guarantor is
not a principal or obligor or the alter ego of a principal obligor with respect
to the Loan obligations, and Guarantor will remain liable hereon notwithstanding
any judicial or nonjudicial foreclosure under the Deed of Trust or Lender’s
acceptance of any deed in lieu of foreclosure.

(b) Additionally, Guarantor hereby knowingly, voluntarily, and irrevocably
waives and relinquishes all rights, remedies, and defenses that Guarantor may
have by reason of protection afforded to Borrower or Guarantor pursuant to any
anti-deficiency, one-action, security first, or other statute or rule of law
that operates to limit or discharge the Loan obligations or

 

9



--------------------------------------------------------------------------------

Guarantor’s liabilities and obligations hereunder, and Guarantor agrees not to
assert or take advantage of any such rights, remedies, or defenses, including
the following:

(i) CCP Sections 580a and 726: Fair Market Value. Any right, remedy, or defense
based upon California Code of Civil Procedure (“CCP”) Section 580a, CCP
Section 726, or any other successor statute or rule of law.

(ii) CCP Sections 580a and 726: Three Month Limitation. Any right, remedy, or
defense based upon CCP Section 580a, CCP Section 726, or any other successor
statute or rule of law that requires that any hearing, proceeding or action to
recover a judgment from Borrower or Guarantor be applied for or commenced within
three months after any judicial or nonjudicial foreclosure sale or within any
other period of time.

(iii) CCP Section 580d: Nonjudicial Foreclosure Sale. Any right, remedy, or
defense based upon CCP Section 580d or any other statute or rule of law that
bars the recovery from Borrower or Guarantor of any judgment following a sale of
the Property conducted under the trustee under Lender’s Deed of Trust pursuant
to the power of sale contained therein or conducted by Lender pursuant to the
power of sale contained in the Deed ofTrust; and

(iv) Defense Under Union Bank v. Gradsky. The defense recognized in Union Bank
v. Gradsky, 265 Cal. App.2d 40 (1968), and other similar judicial decisions.
Guarantor hereby knowingly, voluntarily, and irrevocably waives and relinquishes
the foregoing defense and consents in advance to any election by Lender to cause
a nonjudicial foreclosure sale to be held under the Deed of Trust. Guarantor
waives all rights and defenses arising out of an election of remedies by the
creditor (Lender), even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a loan obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against the principal
(Borrower) by the operation of Section 580d of the Code of Civil Procedure or
otherwise. Nothing herein shall be construed to require that (1) any judicial or
nonjudicial foreclosure sale be conducted under the Deed of Trust as a condition
precedent to Lender’s recovery from Guarantor of the sums payable by Guarantor
hereunder, or (2) Lender offers to sell the Loan and assign Lender’s security
for the Loan to Guarantor before holding any judicial or nonjudicial foreclosure
sale or at any other time.

[NO FURTHER TEXT ON THIS PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

/s/ Joseph Daneshgar

JOSEPH DANESHGAR